[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS
                                                      FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                 JANUARY 9, 2008
                            No. 07-12704        THOMAS K. KAHN
                                                     CLERK
                        Non-Argument Calendar
                      ________________________

               D. C. Docket No. 07-00116-CV-ORL-31-DAB

JULIA MCCAIN LAMPKIN-ASAM,
Ph.D., J.D.,

                                                 Plaintiff-Appellant,

                                versus

VOLUSIA COUNTY SCHOOL BOARD,
JUDY ANDERSON, Chairman,
Volusia County School Board,
DR. MARGARET A. SMITH, Superintendent
of Schools, Volusia County School Board,
TAMARA E. WENZEL, Esquire at Smith, Hood,
Perkins, Loucks, Stout, Bigman, Lane and
Brock, P.A., attorneys for Volusia
County School Board,
MARK CORRUTHERS, Assistant Principal, Deltona
Middle School, Volusia County School Board,
DR. MICHAEL GEBEL,
DR. BRUCE HOFFEN,
UNITED SELF INSURED SERVICES, CEO, USIS,
SUZANNE EVANS, R.N., USIS,
DR. AL WILLIAMS, Chairman, Volusia
County School Board,
                                                              Defendants-Appellees.


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                  (January 9, 2008)

Before ANDERSON, CARNES and HULL, Circuit Judges.

PER CURIAM:

      Julia McCain Lampkin-Asam appeals the district court’s sua sponte

dismissal of her second amended complaint for violating the command of Federal

Rule of Civil Procedure 8(a)(2) that her complaint contain “a short and plain

statement of the claim[s] showing that [she] is entitled to relief.” Lampkin-Asam

contends that her complaint complied with Rule 8 and that the district court held

her to an excessively high standard, as she is a pro se litigant.

                                           I.

      Lampkin-Asam is, according to her complaint, a substitute teacher, a “cancer

scientist,” and a former attorney.1 In her second amended complaint, which sought

relief under 42 U.S.C. § 1983, Lampkin-Asam alleged that, while she was a



      1
         Lampkin-Asam is a former member of the Alabama State Bar. See Asam v. Alabama
State Bar, 675 So. 2d 866, 878 (Ala. 1996).

                                            2
substitute math teacher at Deltona Middle School, a student came up behind her

and hit her in the back of the head with a weapon, causing permanent damage to

her head and body. She named several defendants, including: (1) the Volusia

County School Board; (2) Dr. Margaret Smith, the superintendent of the School

Board; (3) Tamara Wenzel, an attorney for the School Board; (4) Mark Corruthers,

the assistant principal of Deltona Middle School; (5) Dr. Michael Gebel; (6) Dr.

Bruce Hoffen; (7) United Self Insured Services (USIS); and (8) Suzanne Evans, a

nurse with USIS. The complaint alleged, among other things, that those

defendants violated her Fourteenth Amendment due process rights.

      Before dismissing Lampkin-Aram’s second amended complaint, the district

court had dismissed two prior versions of the complaint for violating Rule 8. The

first time, the defendants moved to dismiss her complaint, asserting that it was so

full of “incomprehensible allegations” that it was impossible to formulate an

answer. In dismissing Lampkin-Asam’s initial complaint, the district court agreed

with the defendants, and observed that the complaint was “disjointed, repetitive,

disorganized and barely comprehensible.” The district court also noted that

because the complaint grouped several claims under each “count,” it was not

possible to “decipher which claims [were] brought against which parties under

which counts.” The district court dismissed that complaint without prejudice,



                                          3
giving Lampkin-Asam twenty days to file an amended complaint.

      She re-filed her complaint, adding additional “counts” and “claims,” but in

the district court’s estimation, she again failed to comply with Rule 8. The court

characterized that first amended complaint as a “shotgun pleading,” and concluded

that it was still “disjointed, repetitive, disorganized, and barely comprehensible.”

Accordingly, the district court dismissed it, giving her twenty days to exercise a

“final chance” to re-plead.

      Lampkin-Asam took advantage of the opportunity to re-plead her complaint

again. Her second amended complaint contained six “counts,” each comprised of

various “claims.” Almost every “count” began with the phrase “Volusia County

School Board is liable,” followed by a string of factual allegations. Five of the

named defendants were not mentioned at all in any of the counts and claims. The

complaint also included seventeen pages of numbered paragraphs, each containing

scattered and sometimes inconsistent references to the counts and claims presented

at the beginning of the complaint. In its order addressing her second amended

complaint, the district court described it as a “labyrinth of claims, counts,

accusations and repetition.” Because the court concluded that Lampkin-Asam had

once again failed to comply with Rule 8, and because the court had warned her that

her second amended complaint would be her last, it dismissed her second amended



                                           4
complaint with prejudice. Lampkin-Asam appealed.

                                                II.

       We review de novo the district court’s order dismissing Lampkin-Asam’s

complaint. See Valderrama v. United States, 417 F.3d 1189, 1194 (11th Cir.

2005). While “a trial judge is to employ less stringent standards in assessing pro se

pleadings . . . than would be used to judge the final product of lawyers,” Hepperle

v. Johnston, 544 F.2d 201, 202 (5th Cir. 1976),2 this leniency does not permit the

district court to act as counsel for a party or to rewrite deficient pleadings, GJR

Invs., Inc. v. County of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998); see

also McNeil v. United States, 508 U.S. 106, 113, 113 S. Ct. 1980, 1984 (1993)

(“[W]e have never suggested that procedural rules in ordinary civil litigation

should be interpreted so as to excuse mistakes by those who proceed without

counsel.”). In fact, we have recently observed that district courts have a

“supervisory obligation,” under Rule 12(e), to sua sponte direct a plaintiff to better

plead his complaint “when a shotgun complaint fails to adequately link a cause of

action to its factual predicates.” Wagner v. First Horizon Pharm. Corp., 464 F.3d

1273, 1275 (11th Cir. 2006).



       2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit that were rendered prior to
October 1, 1981.

                                                 5
      A complaint that fails to articulate claims with sufficient clarity to allow the

defendant to frame a responsive pleading constitutes a “shotgun pleading.” Byrne

v. Nezhat, 261 F.3d 1075, 1128–29 (11th Cir. 2001). Pleadings of this nature are

prohibited by Rule 8(a)(2), which requires a claim for relief to be “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2).

      After our own review of Lumpkin-Asam’s second amended complaint, we

agree with the district court that it is confusing, incoherent, and clogged with

seemingly irrelevant factual allegations. In it, Lampkin-Asam alleges the same

facts repeatedly, and much of it is devoted to matters entirely outside the scope of

this action. Because Lampkin-Asam failed to set forth in her second amended

complaint a “short and plain statement of [her] claim” showing that she was

entitled to relief, it does not pass muster under Rule 8. The district court provided

Lampkin-Asam with two opportunities to correct this problem, and because she

failed to do so, dismissal with prejudice was appropriate.

      Lampkin-Asam’s contention that the district court held her to a higher

standard than a typical pro se plaintiff because she is a former attorney is of no

moment. The district court gave her two opportunities to amend her complaint,

and she failed to correct the deficiencies in it. Such leniency would have been



                                           6
sufficient even if Lumpkin-Asam was a typical pro se litigant, which she is not.

Cf. Freidlander v. Nims, 755 F.2d 810, 811–12, 813–14 (11th Cir. 1985)

(concluding that dismissal with prejudice was appropriate where the district court

gave “specific and repeated warnings,” which went ignored by the plaintiff, that

the complaint required amendment). Moreover, even if the district court had held

Lampkin-Asam to a higher standard, we would not reverse. We give a “liberal”

reading to pro se filings because those litigants lack formal legal training. See GJR

Invs., 132 F.3d at 1369 (“Courts do and should show a leniency to pro se litigants

not enjoyed by those with the benefit of a legal education.”). Lampkin-Asam, as a

former attorney and person who possess formal legal training, should have been

able to draft a complaint that complies with Rule 8.

      AFFIRMED.




                                          7